1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This communication is in response to applicants’ response received on November 25, 2020.

3.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In claim 1, the phrase “the at least one shield has such a shape that its maximum dimension in the second direction is smaller than its maximum dimension in the third direction” is indefinite; the claim recites “at least one yoke” that means it could be one; hence it is vague as to how the shield is long in the third direction when only one yoke (or may be two) is used which is long in the second direction. The structure as set forth is vague.
The claims not specifically addressed share the indefiniteness as they depend from rejected base claims.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.




5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharyya et al. (2016/0313122) in view of Nagata et al. (2018/0113176) or Maiterth et al. (2015/0323346) or Babin (2007/0252591).
As to claim 1, Bhattacharyya discloses a magnetic sensor comprising a magnetic field conversion unit e.g. 38; a magnetic field detection unit 20; the magnetic field conversion unit includes at least one yoke formed of a soft magnetic material, the at least one yoke is configured to receive an input magnetic field for the magnetic sensor and to output an output magnetic field, the input magnetic field contains an input magnetic field component in a direction parallel to a first direction, when viewed in the direction parallel to the first direction, the at least one yoke has a shape that is long in a second direction e.g. Y intersecting the first direction, the output magnetic field contains an output magnetic field component in a direction parallel to a third direction intersecting the first and second directions, the output magnetic field component varying according to the input magnetic field component, the magnetic field detection unit is configured to receive the output magnetic field and to generate a detection value that varies according to the output magnetic field component (fig. 3). Bhattacharya does not explicitly disclose the use of the shield. The use of the shield in the magnetic field sensing art is considered a common approach by the artisan to shield the device from the unwanted magnetic field component to enhance the sensitivity of the device (also see e.g. 2001/0055184; 5583726). One having ordinary skill in the art would decide the size of the shield. The shield should cover the whole sensing device. Nagata; Maiterth Or Babin are cited to show this feature. The shield is shown e.g. 11,12 of fig. 1 in Nagata; 10 in figs 1-11 in Maiterth and 29,31 in fig. 1c in Babin. The size of the shield is also considered an obvious matter of design selection as long as it covers the sensing device; based on the particular application to prevent selected magnetic field component or magnetic field from any particular direction. Consequently, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of Bhattacharyya to have included or employed a shield as taught by Nagata; Maiterth or Babin to enhance the sensitivity of the device.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Deak et al. (2017/0176545) or Tanabe (2016/0266218) or Sugihara et al. (2012/0200292) in view of Nagata et al. (2018/0113176) or Maiterth et al. (2015/0323346) or Babin (2007/0252591).
As to claim 1, Deak discloses a claimed invention including a magnetic field sensing device comprising a yoke e.g. 8 and sensing elements 11 (fig. 3). Tanabe shows a claimed invention including a yoke 21 and sensors 11,12 (figs. 3-4). Sugihara discloses a claimed invention including a yoke 18 with sensors on both sides (see figs. 10A-10B). Deak; Tanabe or Sugihara does not explicitly disclose the use of the shield. The use of the shield in the magnetic field sensing art is considered a common approach by the artisan to shield the device from the unwanted magnetic field component to enhance the sensitivity of the device (also see e.g. 2001/0055184; 5583726). One having ordinary skill in the art would decide the size of the shield. The shield should cover the whole sensing device. Nagata; Maiterth Or Babin are cited to show this feature. The shield is shown e.g. 11,12 of fig. 1 in Nagata; 10 in figs 1-11 in Maiterth and 29,31 in fig. 1c in Babin. The size of the shield is also considered an obvious matter of design selection as long as it covers the sensing device; based on the particular application to prevent selected magnetic field component or magnetic field from any particular direction. Consequently, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of Deak; Tanabe or Sugihara to have included or employed a shield as taught by Nagata; Maiterth or Babin to enhance the sensitivity of the device.
As to claims 2, the combination device of Bhattacharyya; Deak; Tanabe or Sugihara in view of Nagata; Maiterth or Babin as explained above when modified discloses the magnetic sensor wherein, when viewed in the direction parallel to the first direction, the magnetic field conversion unit and the magnetic field detection unit would be located inside a perimeter of the at least one shield.
As to claim 3, the combination device of Bhattacharyya; Deak; Tanabe or Sugihara in view of Nagata; Maiterth or Babin discloses the magnetic sensor as explained above wherein the first, second and third directions are orthogonal to one another.


As to claim 4, the combination device of Bhattacharyya; Deak; Tanabe or Sugihara in view of Nagata; Maiterth or Babin discloses the magnetic sensor as explained above. The free and pin layers are required features of MRs. See e.g. fig. 2 in Bhattacharyya; fig. 2 in Nagata; para 0066 in Deak; fig. 5 and Abstract in Sugihara.
As to claim 5, the combination device of Bhattacharyya; Deak; Tanabe or Sugihara in view of Nagata; Maiterth or Babin discloses the magnetic sensor wherein the direction of the magnetization of the magnetization pinned layer is parallel to the third direction (see e.g. fig. 5 in Sugihara).
As to claims 6-10, the combination device of Bhattacharyya; Deak; Tanabe or Sugihara in view of Nagata; Maiterth or Babin discloses the magnetic sensor wherein the magnetic field detection unit includes a first portion and a second portion, the first portion and the second portion being located to be symmetric with respect to a central cross section, the central cross section being a cross section perpendicular to the second direction and passing through a center in the second direction of the at least one yoke and includes magnetoresistive sensors in series connection and a bridge configuration (see e.g. figs. 4-5,10A in Sugihara).
As to claim 11, the combination device of Bhattacharyya; Deak; Tanabe or Sugihara in view of Nagata; Maiterth or Babin discloses the magnetic sensor wherein the input magnetic field contains a magnetic field component in a direction parallel to the second direction, in addition to the input magnetic field component (see e.g. fig. 10A in Sugihara).
As to claims 12-13, the combination device of Bhattacharyya; Deak; Tanabe or Sugihara in view of Nagata; Maiterth or Babin discloses the magnetic sensor as explained above. The use of the magnet to generate magnetic field is considered an intended use. Selecting a specific environment or applicability for (its intended use) would amount to a recitation of the intended use of the patented invention (the prior art), without resulting in any structural difference between the claimed invention and the structure disclosed by references, and therefore fails to patentably distinguish the claimed invention from the prior art.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963) (e.g. see para 0005 in Bhattacharyya; BACKGROUND in Tanabe; magnet 5 in Maiterth; Description of a prior art in Babin).
Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

6.	The indicated allowability of claim 10 is withdrawn in view of the newly discovered reference(s) as described above. Rejections based on the newly cited reference(s) follow.

7.	Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858